     Case 6:21-cv-00003 Document 10 Filed on 01/25/21 in TXSD Page 1 of 1



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS,                            )
                                           )
                        Plaintiff,         )
      v.                                   )   No. 6:21-cv-00003
                                           )
UNITED STATES OF AMERICA, et al.           )
                                           )
                        Defendants.        )
__________________________________________)

                                CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of Defendants’ Memorandum of Points and

Authorities in Opposition to Plaintiff’s Emergency Application for a Temporary Restraining Order

was filed electronically (via CM/ECF) on January 24, 2021.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                               -1-
